Opinion issued August 10, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00310-CV
                            ———————————
                     IN RE AUTRY LEE JONES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Autry Lee Jones, acting pro se, has filed a petition for writ of

mandamus asking this Court to direct the trial court rule on relator’s motion “to

reopen the estate of Bertha Pope” and “motion for subpoenas” filed by relator.1




1
      The underlying case is In the Estate of Bertha Pope, Deceased, Cause No. 407996,
      pending in Probate Court No. 4 of Harris County, Texas, the Honorable James
      Horwitz presiding.
      Relator’s petition does not comply with the requirements enumerated in

Texas Rule of Appellate Procedure 52.3. See TEX. R. APP. P. 52.3(g), (k). For

example, the petition lacks an adequate appendix. See TEX. R. APP. P. 52.3(k)(1)

(requiring original proceedings to be filed with appendix that contains “a certified

or sworn copy of any order complained of, or any other document showing the

matter complained of”). Although the appendix includes the motion to compel a

ruling on relator’s “motion for subpoenas,” it does not include a motion by relator

“to reopen the estate of Bertha Pope.” In the absence of an adequate appendix or

record, this Court cannot evaluate the merits of relator’s petition. See In re Jones,

No. 01-20-00575-CV, 2020 WL 9071579, at *1 (Tex. App.—Houston [1st Dist.]

Sept. 10, 2020, orig. proceeding [mand. denied]) (mem. op.) (in previous

mandamus proceeding involving relator, explaining “[i]n the absence of an

adequate appendix or record, this Court cannot evaluate the merits of relator’s

petition”).

      Relator’s petition also is deficient because there is no showing that

respondent refused to rule on relator’s motions. See O’Connor v. First Court of

Appeals, 837 S.W.2d 94, 97 (Tex. 1992) (to obtain mandamus relief, relator must

show respondent had legal duty to perform non-discretionary act, that relator made

demand for performance, and that respondent refused); In re Dong Sheng Huang,

491 S.W.3d 383, 385 (Tex. App.—Houston [1st Dist.] 2016, orig. proceeding)


                                         2
(“Filing a request for a ruling is insufficient to call the matter to the judge’s

attention because a judge may be unaware of the request. Instead, the party

demanding a ruling must set its request either for submission or a hearing.”).

      Accordingly, we deny relator’s petition for writ of mandamus. All pending

motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Goodman, Landau, and Countiss.




                                         3